 1   James R. Hawkins, Esq. (SBN 192925
     Christina M. Lucio, Esq. (SBN 253677)
 2   JAMES HAWKINS APLC
     9880 Research Drive Suite 200
 3   Irvine, CA 92618
     Telephone: (949-387-7200)
 4
     Attorneys for Plaintiff
 5   MANUEL VIGUERAS
 6   LONNIE D. GIAMELA (SBN 228435)
     lgiamela@fisherphillips.com
 7   SEAN F. DALEY (SBN 272493)
     sdaley@fisherphillips.com
 8   FISHER & PHILLIPS LLP
     444 South Flower Street, Suite 1500
 9   Los Angeles, California 90071
     Telephone: (213) 330-4500
10   Facsimile: (213) 330-4501
11   Attorneys for Defendant
     RED ROBIN INTERNATIONAL, INC.
12

13                         UNITED STATES DISTRICT COURT
14          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
15

16   MANUEL VIGUERAS,                          Case No: 8:17-cv-01422-JVS (DFMx)
                                               [Originally Orange County Superior Court
17                       Plaintiff,            Case No.: 30-2017-00931770-CU-OE-CXC]
18          v.
                                               Hon. James V. Selna, Dept. 10C
19   RED ROBIN INTERNATIONAL,
     INC. WHICH WILL DO BUSINESS
20   IN CALIFORNIA AS RED ROBIN                AMENDED STIPULATED
     BURGER SPIRITS EMPORIUMS, a               PROTECTIVE ORDER
21   Nevada corporation; and DOES 1
     through 100, inclusive,
22                                             Complaint Filed:     July 14, 2017
                         Defendants.           Trial Date:          Not Set
23

24

25

26          The parties hereby amend the stipulated protective order previously entered
27   into in this action to make it clear that Disclosure or Discovery Material, including
28   Confidential Information or Items, disclosed in one of the two proceedings between
                                              1
                                 STIPULATED PROTECTIVE ORDER
     FPDOCS 33594797.1
 1
     the parties (Manuel Vigueras, et al. v. Red Robin International, Inc. (Case No. 30-
 2
     2017-00945592-CU-OE-CXC) and Vigueras v. Red Robin International, Inc., C.D.
 3
     Cal. Case No. 8:17-cv-01422-JVS (DFMx)) may be used in either proceeding
 4
     pursuant to the terms of this Stipulated Protective Order.
 5

 6
     1.       A.    PURPOSES AND LIMITATIONS
 7
            Discovery in this Action is likely to involve production of confidential,
 8
     proprietary or private information for which special protection from public
 9
     disclosure and from use for any purpose other than prosecuting this litigation
10
     may be warranted. Accordingly, the Parties (Plaintiff Manuel Vigueras and
11
     Defendant Red Robin International, Inc.) hereby stipulate to and petition the
12
     Court to enter the following Stipulated Protective Order.             The Parties
13
     acknowledge that this Order does not confer blanket protections on all
14
     disclosures or responses to discovery and that the protection it affords from
15
     public disclosure and use extends only to the limited information or items that
16
     are entitled to confidential treatment under the applicable legal principles.
17
            B.      GOOD CAUSE STATEMENT
18
            This Action is likely to involve trade secrets and other valuable research,
19
     development, commercial, financial, technical, proprietary, confidential, and/or
20
     private information for which special protection from public disclosure, and from
21
     use for any purpose other than prosecution of the Actions (as defined below), is
22
     warranted. Such confidential and proprietary materials and information consist of,
23
     among other things, personal and confidential business or financial information,
24
     information regarding confidential business practices, or other confidential
25
     research, development, or commercial information (including information
26
     implicating privacy rights of third parties), confidential and private information of
27
     other employees, information prohibited from disclosure pursuant to a written
28

                                               2
                                STIPULATED PROTECTIVE ORDER
     FPDOCS 33594797.1
 1
     agreement to maintain such information in confidence, and information otherwise
 2
     generally unavailable to the public or which may be privileged or otherwise
 3
     protected from disclosure under state or federal statutes, court rules, case decisions,
 4
     or common law. Accordingly, to expedite the flow of information, to facilitate the
 5
     prompt resolution of disputes over confidentiality of discovery materials, to
 6
     adequately protect information the Parties are entitled to keep confidential, to ensure
 7
     that the Parties are permitted reasonable necessary uses of such material in
 8
     preparation for and in the conduct of trial, to address their handling at the end of the
 9
     litigation, and serve the ends of justice, a protective order for such information is
10
     justified in this matter. It is the intent of the parties that information will not be
11
     designated as confidential for tactical reasons and that nothing be so designated
12
     without a good faith belief that it has been maintained in a confidential, non-public
13
     manner, and there is good cause why it should not be part of the public record of
14
     this case.
15
            C.      ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
16
                    SEAL
17
            The Parties further acknowledge, as set forth in Section 12.3, below, that
18
     this Stipulated Protective Order does not entitle them to file confidential
19
     information under seal; Local Civil Rule 79-5 sets forth the procedures that must
20
     be followed and the standards that will be applied when a party seeks permission
21
     from the court to file material under seal.
22
            There is a strong presumption that the public has a right of access to judicial
23
     proceedings and records in civil cases. In connection with non-dispositive
24
     motions, good cause must be shown to support a filing under seal. See Kamakana
25
     v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.
26
     Gen. Motors Corp,, 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v.
27
     Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
28

                                                3
                                  STIPULATED PROTECTIVE ORDER
     FPDOCS 33594797.1
 1
     protective orders require good cause showing), and a specific showing of good
 2
     cause or compelling reasons with proper evidentiary support and legal
 3
     justification, must be made with respect to Protected Material that a party seeks
 4
     to file under seal. The Parties’ mere designation of Disclosure or Discovery
 5
     Material as CONFIDENTIAL does not— without the submission of competent
 6
     evidence by declaration, establishing that the material sought to be filed under
 7
     seal qualifies as confidential, privileged, or otherwise protectable—constitute
 8
     good cause.
 9
            Further, if a Party requests sealing related to a dispositive motion or trial, then
10
     compelling reasons, not only good cause, for the sealing must be shown, and the
11
     relief sought shall be narrowly tailored to serve the specific interest to be protected.
12
     See Pintos v. Pacific Creditors Ass'n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
13
     each item or type of information, document, or thing sought to be filed or introduced
14
     under seal in connection with a dispositive motion or trial, the Party seeking
15
     protection must articulate compelling reasons, supported by specific facts and legal
16
     justification, for the requested sealing order.          Again, competent evidence
17
     supporting the application to file documents under seal must be provided by
18
     declaration.
19
            Any document that is not confidential, privileged, or otherwise protectable
20
     in its entirety will not be filed under seal if the confidential portions can be
21
     redacted. If documents can be redacted, then a redacted version for public
22
     viewing, omitting only the confidential, privileged, or otherwise protectable
23
     portions of the document, shall be filed. Any application that seeks to file
24
     documents under seal in their entirety should include an explanation of why
25
     redaction is not feasible.
26

27
     2.     DEFINITIONS
28

                                                 4
                                  STIPULATED PROTECTIVE ORDER
     FPDOCS 33594797.1
 1
            2.1          Action(s): The term action(s) shall include the above-entitled case
 2
     styled as Manuel Vigueras, Plaintiff, v. Red Robin International, Inc. which will
 3
     do business in California as Red Robin Burger Spirits Emporiums, a Nevada
 4
     corporation; and DOES 1 through 100, inclusive, Defendants, pending before
 5
     the United States District Court for the Central District of California, Case No.
 6
     8:17-cv-01422-JVS (DFMx), removed from the Superior Court of the State of
 7
     California, County of Los Angeles, Case No. 30-2017-00931770-CU-OE-CXC
 8
     and Manuel Vigueras, et al. v. Red Robin International, Inc. (Orange County
 9
     Superior Court Case No. 30-2017-00945592-CU-OE-CXC).
10
            2.2          Challenging Party: a Party or Non-Party that challenges the
11
     designation of information or items under this Order.
12
            2.3          “CONFIDENTIAL” Information or Items: information (regardless
13
     of how it is generated, stored or maintained) or tangible things that qualify for
14
     protection under Federal Rule of Civil Procedure 26(c), and as specified above
15
     in the Good Cause Statement.
16
            2.4          Counsel (without qualifier): Outside Counsel of Record and House
17
     Counsel (as well as their support staff).
18
            2.5          Designating Party: a Party or Non-Party that designates
19
     information or items that it produces in disclosures or in responses to discovery
20
     as “CONFIDENTIAL.”
21
            2.6     Disclosure or Discovery Material: all items or information, regardless
22
     of the medium or manner in which it is generated, stored, or maintained (including,
23
     among other things, testimony, transcripts, and tangible things), that are produced
24
     or generated in disclosures or responses to discovery in this matter.
25
            2.7          Expert: a person with specialized knowledge or experience in a
26
     matter pertinent to the litigation who has been retained by a Party or its counsel
27
     to serve as an expert witness or as a consultant in the Actions.
28

                                                   5
                                     STIPULATED PROTECTIVE ORDER
     FPDOCS 33594797.1
 1
            2.8          House Counsel: attorneys who are employees of a party to the
 2
     Actions. House Counsel does not include Outside Counsel of Record or any other
 3
     outside counsel.
 4
            2.9          Non-Party:    any   natural   person,   partnership,   corporation,
 5
     association or other legal entity not named as a Party to the Actions.
 6
            2.10         Outside Counsel of Record: attorneys who are not employees of a
 7
     Party to the Actions but are retained to represent or advise a party to the Actions
 8
     and have appeared in the Actions on behalf of that Party or are affiliated with a
 9
     law firm that has appeared on behalf of that Party, and includes support staff.
10
            2.11    Party: any Party to the Actions, including all of its officers, directors,
11
     employees, consultants, retained experts, and Outside Counsel of Record (and
12
     their support staffs).
13
            2.12    Producing Party: a Party or Non-Party that produces Disclosure or
14
     Discovery Material in this Action.
15
            2.13    Professional Vendors: persons or entities that provide litigation
16
     support services (e.g., photocopying, videotaping, translating, preparing exhibits
17
     or demonstrations, and organizing, storing, or retrieving data in any form or
18
     medium) and their employees and subcontractors.
19
            2.14    Protected Material: any Disclosure or Discovery Material that is
20
     designated as “CONFIDENTIAL.”
21
            2.15    Receiving Party: a Party that receives Disclosure or Discovery
22
     Material from a Producing Party.
23

24
     3.     SCOPE
25
            The protections conferred by this Stipulation and Order cover not only
26
     Protected Material (as defined above), but also (1) any information copied or
27
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
28

                                                   6
                                      STIPULATED PROTECTIVE ORDER
     FPDOCS 33594797.1
 1
     compilations of Protected Material; and (3) any testimony, conversations, or
 2
     presentations by Parties or their Counsel that might reveal Protected Material.
 3
     However, the protections conferred by this Stipulation and Order do not cover
 4
     the following information: (a) any information that is in the public domain at the
 5
     time of disclosure to a Receiving Party or becomes part of the public domain after
 6
     its disclosure to a Receiving Party as a result of publication not involving a
 7
     violation of this Order, including becoming part of the public record through trial
 8
     or otherwise; and (b) any information known to the Receiving Party prior to the
 9
     disclosure or obtained by the Receiving Party after the disclosure from a source
10
     who obtained the information lawfully and under no obligation of confidentiality
11
     to the Designating Party. Any use of Protected Material at trial shall be governed
12
     by the orders of the trial judge. This Order does not govern the use of Protected
13
     Material at trial.
14

15
     4.       DURATION
16
            Even after final disposition of this litigation, the confidentiality obligations
17
     imposed by this Order shall remain in effect until a Designating Party agrees
18
     otherwise in writing or a court order otherwise directs. Final disposition shall be
19
     deemed to be the later of (1) dismissal of all claims and defenses in the actions,
20
     with or without prejudice; and (2) final judgment herein after the completion and
21
     exhaustion of all appeals, rehearings, remands, trials, or reviews of the actions,
22
     including the time limits for filing any motions or applications for extension of
23
     time pursuant to applicable law.
24

25
     5.       DESIGNATING PROTECTED MATERIAL
26
            5.1     Exercise of Restraint and Care in Designating Material for Protection.
27
     Each Party or Non-Party that designates information or items for protection under
28

                                                 7
                                  STIPULATED PROTECTIVE ORDER
     FPDOCS 33594797.1
 1
     this Order must take care to limit any such designation to specific material that
 2
     qualifies under the appropriate standards. The Designating Party must designate for
 3
     protection only those parts of material, documents, items or oral or written
 4
     communications that qualify so that other portions of the material, documents, items
 5
     or communications for which protection is not warranted are not swept unjustifiably
 6
     within the ambit of this Order.
 7
            Mass,        indiscriminate   or   routinized   designations   are   prohibited.
 8
     Designations that are shown to be clearly unjustified or that have been made for
 9
     an improper purpose (e.g., to unnecessarily encumber the case development
10
     process or to impose unnecessary expenses and burdens on other parties) may
11
     expose the Designating Party to sanctions.
12
            If it comes to a Designating Party's attention that information or items that
13
     it designated for protection do not qualify for protection, that Designating Party
14
     must promptly notify all other Parties that it is withdrawing the inapplicable
15
     designation.
16
            5.2          Manner and Timing of Designations. Except as otherwise provided
17
     in this Order, or as otherwise stipulated or ordered, Disclosure or Discovery
18
     Material that qualifies for protection under this Order must be clearly so
19
     designated before the material is disclosed or produced.
20
            Designation in conformity with this Order requires:
21
            (a) for information in documentary form (e.g., paper or electronic
22
     documents, but excluding transcripts of depositions or other pretrial or trial
23
     proceedings), that the Producing Party affix at a minimum, the legend
24
     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
25
     contains protected material. If only a portion of the material on a page qualifies for
26
     protection, the Producing Party also must clearly identify the protected portion(s)
27
     (e.g., by making appropriate markings in the margins).
28

                                                   8
                                     STIPULATED PROTECTIVE ORDER
     FPDOCS 33594797.1
 1
            A Party or Non-Party that makes original documents available for inspection
 2
     need not designate them for protection until after the inspecting Party has indicated
 3
     which documents it would like copied and produced. During the inspection and
 4
     before the designation, all of the material made available for inspection shall be
 5
     deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 6
     documents it wants copied and produced, the Producing Party must determine which
 7
     documents, or portions thereof, qualify for protection under this Order. Then,
 8
     before producing the specified documents, the Producing Party must affix the
 9
     “CONFIDENTIAL legend” to each page that contains Protected Material. If only
10
     a portion of the material on a page qualifies for protection, the Producing Party also
11
     must clearly identify the protected portion(s) (e.g., by making appropriate markings
12
     in the margins).
13
                (b)      for testimony given or exhibits used in depositions or in other
14
     pretrial or trial proceedings that the Designating Party:
15
                         (i) identify on the record, before the close of the deposition,
16
     hearing, or other proceeding, all protected testimony, or
17
                         (ii) designate the entirety of the testimony at the deposition,
18
     hearing, or other proceeding as “CONFIDENTIAL” (before the deposition,
19
     hearing, or proceeding is concluded) with the right to identify more specific
20
     portions of the testimony as to which protection is sought within 14 days
21
     following the deposition, hearing, or proceeding. In this regard, counsel shall
22
     send written notice to the court reporter, to counsel for the Parties, and to any
23
     other person known to have a copy of said transcript of the specific portions of
24
     the testimony to be designated.         The notice shall reference this Stipulated
25
     Protective Order and identify the pages and/or exhibits designated as
26
     “CONFIDENTIAL.”
27

28

                                                 9
                                    STIPULATED PROTECTIVE ORDER
     FPDOCS 33594797.1
 1
            In circumstances where portions of the deposition, hearing, or proceeding
 2
     testimony are designated for protection, the transcript pages containing
 3
     “Confidential” information may be separately bound by the court reporter, who
 4
     must affix to the top of each page the legend “Confidential,” as instructed by the
 5
     Designating Party.
 6
                  (c)     for information produced in some form other than documentary
 7
     and for any other tangible items, that the Producing Party affix in a prominent
 8
     place on the exterior of the container or containers in which the information is
 9
     stored the legend “CONFIDENTIAL.” If only a portion or portions of the
10
     information warrants protection, the Producing Party, to the extent practicable,
11
     shall identify the protected portion(s).
12
            5.3          Inadvertent Failures to Designate. An inadvertent failure to
13
     designate qualified information or items does not, standing alone, waive the
14
     Designating Party’s right to secure protection under this Order for such material
15
     so long as written notice of the inadvertent failure to designate is provided within
16
     30 days of discovery by Designating Party of inadvertent failure to designate.
17
     Upon timely correction of a designation, the Receiving Party must make
18
     reasonable efforts to assure that the material is treated in accordance with the
19
     provisions of this Order. This provision is not intended to apply to any inadvertent
20
     production of any information or items protected by attorney-client or work
21
     product privileges. No provision in this Order shall affect a Party’s right to object
22
     to the designation of any document or other material as “CONFIDENTIAL” on
23
     any ground that is available under applicable law.
24
     6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
25
            6.1          Timing of Challenges. Any Party or Non-Party may challenge a
26
     designation of confidentiality at any time that is consistent with the Court’s
27
     Scheduling Order. Unless a prompt challenge to a Designating Party’s
28

                                                10
                                    STIPULATED PROTECTIVE ORDER
     FPDOCS 33594797.1
 1
     confidentiality designation is necessary to avoid foreseeable, substantial
 2
     unfairness, unnecessary economic burdens, or a significant disruption or delay of
 3
     the litigation, a Party does not waive its right to challenge a confidentiality
 4
     designation by electing not to mount a challenge promptly after the original
 5
     designation is disclosed.
 6
            6.2          Meet and Confer. The Challenging Party shall initiate the
 7
     dispute resolution process under Local Rule 37-1, et seq.
 8
            6.3          Joint Stipulation. Any challenge submitted to the Court shall be via
 9
     a joint stipulation pursuant to Local Rule 37-2.
10
            6.4          The burden of persuasion in any such challenge proceeding shall
11
     be on the Designating Party. Frivolous challenges, and those made for an
12
     improper purpose (e.g., to harass or impose unnecessary expenses and burdens
13
     on other parties) may expose the Challenging Party to sanctions. Unless the
14
     Designating Party has waived or withdrawn the confidentiality designation, all
15
     parties shall continue to afford the material in question the level of protection to
16
     which it is entitled under the Producing Party's designation until the Court rules
17
     on the challenge.
18

19
     7.        ACCESS TO AND USE OF PROTECTED MATERIAL
20
            7.1          Basic Principles. A Receiving Party may use Protected Material
21
     that is disclosed or produced by another Party or by a Non-Party in connection
22
     with the Actions only for prosecuting, defending or attempting to settle the
23
     Actions. Such Protected Material may be disclosed only to the categories of
24
     persons and under the conditions described in this Order. When the Actions are
25
     both terminated, a Receiving Party must comply with the provisions of section
26
     13 below (FINAL DISPOSITION).
27
            Protected Material must be stored and maintained by a Receiving Party at
28

                                                   11
                                      STIPULATED PROTECTIVE ORDER
     FPDOCS 33594797.1
 1
     a location and in a secure manner that ensures that access is limited to the persons
 2
     authorized under this Order.
 3
            7.2          Disclosure of “CONFIDENTIAL” Information or Items. Unless
 4
     otherwise ordered by the court or permitted in writing by the Designating Party,
 5
     a Receiving Party may disclose any information or item designated
 6
     “CONFIDENTIAL” only to:
 7
                         (a) the Receiving Party’s Outside Counsel of Record in the
 8
     Actions, as well as employees of said Outside Counsel of Record to whom it is
 9
     reasonably necessary to disclose the information for the Actions;
10
                         (b) the officers, directors, and employees (including House
11
     Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
12
     the Actions and who have signed the “Acknowledgment and Agreement to Be
13
     Bound” (Exhibit A);
14
                         (c) Experts (as defined in this Order) of the Receiving Party to
15
     whom disclosure is reasonably necessary for the Actions and who have signed the
16
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17
                         (d) the Court and its personnel;
18
                         (e) court reporters and their staff;
19
                         (f) professional jury or trial consultants, mock jurors, and
20
     Professional Vendors to whom disclosure is reasonably necessary for the Actions
21
     and who have signed the “Acknowledgment and Agreement to Be Bound”
22
     (Exhibit A);
23
                         (g) the author or recipient of a document containing the
24
     information or a custodian or other person who otherwise possessed or knew the
25
     information;
26
                         (h) any deposition, proceeding, or hearing witness who previously
27
     has had access to the “CONFIDENTIAL” Information or who is currently or was
28

                                                   12
                                     STIPULATED PROTECTIVE ORDER
     FPDOCS 33594797.1
 1
     previously an officer, director, employee or agent of an entity that has had access
 2
     to the “CONFIDENTIAL” Information;
 3
                         (i) during their depositions, witnesses, and attorneys for
 4
     witnesses, in the Actions who previously did not have access to the
 5
     “CONFIDENTIAL” Information, provided that: (1) disclosure is reasonably
 6
     necessary, (2) the deposing party requests that the witness and the attorney for the
 7
     witness sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8
     and (3) the witness and the attorney for the witness will not be permitted to keep
 9
     any confidential information unless they sign the “Acknowledgment and
10
     Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
11
     Party or ordered by the Court;
12
                         (j) any mediator, third-party neutral, or settlement officer, and
13
     their supporting personnel, mutually agreed upon by any of the Parties engaged
14
     in settlement discussions; and
15
                         (k) any other person or entity that Designating Party agrees to in
16
     writing.
17
            Pages of transcribed deposition testimony or exhibits to depositions that
18
     reveal Protected Material may be separately bound by the court reporter and may
19
     not be disclosed to anyone except as permitted under this Stipulated Protective
20
     Order.
21

22
     8.     PROTECTED             MATERIAL         SUBPOENAED          OR     ORDERED
23
            PRODUCED IN OTHER LITIGATION
24
            If a Party is served with a subpoena or a court order issued in other litigation
25
     that compels disclosure of any information or items designated in this Action as
26
     “CONFIDENTIAL,” that Party must:
27

28

                                                  13
                                    STIPULATED PROTECTIVE ORDER
     FPDOCS 33594797.1
 1
                (a)      promptly notify in writing the Designating Party. Such
 2
     notification shall include a copy of the subpoena or court order;
 3
                (b)      promptly notify in writing the party who caused the subpoena or
 4
     order to issue in the other litigation that some or all of the material covered by
 5
     the subpoena or order is subject to this Protective Order. Such notification shall
 6
     include a copy of this Stipulated Protective Order; and
 7
                (c)      cooperate with respect to all reasonable procedures sought to be
 8
     pursued by the Designating Party whose Protected Material may be affected.
 9
            If the Designating Party timely seeks a protective order, the Party served
10
     with the subpoena or court order shall not produce any information designated in
11
     this action as “CONFIDENTIAL” before a determination by the court from
12
     which the subpoena or order issued, unless the Party has obtained the Designating
13
     Party's permission. The Designating Party shall bear the burden and expense of
14
     seeking protection in that court of its confidential material and nothing in these
15
     provisions should be construed as authorizing or encouraging a Receiving Party
16
     in this Action to disobey a lawful directive from another court.
17

18
     9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
19
            PRODUCED IN THIS LITIGATION
20
            The terms of this Order are applicable to information produced by a Non-
21
     Party in this Action and designated as “CONFIDENTIAL.” Such information
22
     produced by Non-Parties in connection with this litigation is protected by the
23
     remedies and relief provided by this Order. Any such designation shall also
24
     function as consent by such producing Non-Party to the authority of the Court in
25
     the Action to resolve and conclusively determine any motion or other application
26
     made by any person or Party with respect to such designation, or any other matter
27
     otherwise arising under this Order. Nothing in these provisions should be
28

                                                14
                                   STIPULATED PROTECTIVE ORDER
     FPDOCS 33594797.1
 1
     construed as prohibiting a Non-Party from seeking additional protections.
 2
     10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 3
            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 4
     Protected Material to any person or in any circumstance not authorized under this
 5
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 6
     writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 7
     to retrieve all unauthorized copies of the Protected Material, (c) inform the person
 8
     or persons to whom unauthorized disclosures were made of all the terms of this
 9
     Order, and (d) request such person or persons to execute the “Acknowledgment and
10
     Agreement to Be Bound” that is attached hereto as Exhibit A.
11

12
     11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13
            PROTECTED MATERIAL
14
            When a Producing Party gives notice to Receiving Parties that certain
15
     inadvertently produced material is subject to a claim of privilege or other
16
     protection, the obligations of the Receiving Parties are those set forth in Federal
17
     Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
18
     whatever procedure may be established in an e-discovery order that provides for
19
     production without prior privilege review. Pursuant to Federal Rule of Evidence
20
     502(d) and (e), insofar as the parties reach an agreement on the effect of
21
     disclosure of a communication or information covered by the attorney-client
22
     privilege or work product protection, the parties may incorporate their agreement
23
     in the stipulated protective order submitted to the Court.
24

25
     12. MISCELLANEOUS
26
            12.1 Right to Further Relief. Nothing in this Order abridges the right of
27
     any person to seek its modification by the Court in the future. This Order shall
28

                                               15
                                 STIPULATED PROTECTIVE ORDER
     FPDOCS 33594797.1
 1
     not be construed to preclude either Party from asserting in good faith that certain
 2
     “CONFIDENTIAL” Information or Items require additional protection. The
 3
     Parties shall meet and confer to agree upon the terms of such additional
 4
     protection.
 5
              12.2 Right to Assert Other Objections. By stipulating to the entry of this
 6
     Protective Order, no Party waives any right it otherwise would have to object to
 7
     disclosing or producing any information or item on any ground not addressed in
 8
     this Stipulated Protective Order. Similarly, no Party waives any right to object on
 9
     any ground to use in evidence of any of the material covered by this Protective
10
     Order.
11
              12.3 Filing Protected Material. A Party that seeks to file under seal any
12
     Protected Material must comply with Local Civil Rule 79-5. Protected Material
13
     may only be filed under seal pursuant to a court order authorizing the sealing of
14
     the specific Protected Material at issue. If a Party’s request to file Protected
15
     Material under seal is denied by the court, then the Receiving Party may file the
16
     information in the public record unless otherwise instructed by the court.
17
              12.4 Waiver of Designating Party. This Order is entered into without
18
     prejudice to the right of any Party to knowingly waive the applicability of this
19
     Order to any “CONFIDENTIAL” Information or Items designated by that Party.
20
              12.5 Previously Produced Documents. The Parties agree to be bound by
21
     the terms set forth herein with regard to any “CONFIDENTIAL” information or
22
     items that have been produced before the Court signs this Order. In the event that
23
     the Court modifies this Order, or in the event that the Court enters a different
24
     Protective Order, the Parties agree to be bound by this Order until such time as
25
     the Court may enter such a different Order.
26

27
     13.      FINAL DISPOSITION
28

                                               16
                                  STIPULATED PROTECTIVE ORDER
     FPDOCS 33594797.1
 1
            Within 60 days after the final disposition of the Actions, as defined in
 2
     paragraph 4, and only upon written request by the Designating Party, each
 3
     Receiving Party must return all Protected Material to the Producing Party or destroy
 4
     such material no later than 60 days after Designating Party’s written request. As
 5
     used in this subdivision, “all Protected Material” includes all copies, abstracts,
 6
     compilations, summaries, and any other format reproducing or capturing any of the
 7
     Protected Material. Whether the Protected Material is returned or destroyed, the
 8
     Receiving Party must submit a written certification to the Producing Party (and, if
 9
     not the same person or entity, to the Designating Party) by the 60-day deadline that
10
     (1) identifies (by category, where appropriate) all the Protected Material that was
11
     returned or destroyed and (2) affirms that the Receiving Party has not retained any
12
     copies, abstracts, compilations, summaries or any other format reproducing or
13
     capturing any of the Protected Material. Notwithstanding this provision, Counsel
14
     are entitled to retain an archival copy of all pleadings, motion papers, trial,
15
     deposition, and hearing transcripts, legal memoranda, correspondence, deposition
16
     and trial exhibits, expert reports, attorney work product, and consultant and expert
17
     work product, even if such materials contain Protected Material. Any such archival
18
     copies that contain or constitute Protected Material remain subject to this Protective
19
     Order as set forth in paragraph 4 (DURATION). To the extent permitted by law,
20
     the Court shall retain jurisdiction to enforce, modify, or reconsider this Order, even
21
     after final disposition of the Action.
22

23
     14. VIOLATION
24
            Any violation of this Order may be punished by any and all appropriate
25
     measures including, without limitation, contempt proceedings and/or monetary
26
     sanctions.
27
            ///
28

                                              17
                                 STIPULATED PROTECTIVE ORDER
     FPDOCS 33594797.1
 1

 2          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 3

 4   Date: September 13, 2019              JAMES HAWKINS APLC
 5

 6
                                          /s/ Christina M. Lucio
 7
                                           James R. Hawkins, Esq.
 8                                         Christina M. Lucio, Esq.
 9
                                           Attorneys for Plaintiff
10                                         Manuel Vigueras, on behalf of himself and
                                           all others similarly situated
11

12

13
     Date: September 13, 2019              FISHER & PHILLIPS LLP
14

15

16                                        /s/ Sean F. Daley

17                                         Lonnie D. Giamela, Esq.
                                           Sean F. Daley, Esq.
18

19                                         Attorneys for Defendant,
                                           Red Robin International, Inc.
20

21

22          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23

24
     Dated: September 12, 2019       _____________________________________
25
                                     Hon. Douglas F. McCormick
26                                   United States Magistrate Judge
27

28

                                            18
                                STIPULATED PROTECTIVE ORDER
     FPDOCS 33594797.1
 1
                                         EXHIBIT A
 2
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
     I, _________________________________ [print or type full name], of
 4
     _________________ [print or type full address], declare under penalty of perjury
 5
     that I have read in its entirety and understand the Stipulated Protective Order that
 6
     was issued by the United States District Court for the Central District of California
 7
     on _________[date] in the case of Manuel Vigueras, et al. v. Red Robin
 8
     International, Inc., CD Cal. Case No. 8:17-cv-01422-JVS (DFMx). I agree to
 9
     comply with and to be bound by all the terms of this Stipulated Protective Order
10
     and I understand and acknowledge that failure to so comply could expose me to
11
     sanctions and punishment in the nature of contempt. I solemnly promise that I will
12
     not disclose in any manner any information or item that is subject to this Stipulated
13
     Protective Order to any person or entity except in strict compliance with the
14
     provisions of this Order. I further agree to submit to the jurisdiction of the United
15
     States District Court for the Central District of California for the purpose of
16
     enforcing the terms of this Stipulated Protective Order, even if such enforcement
17
     proceedings occur after termination of this action. I hereby appoint
18
     _______________________________            [print   or    type   full   name]     of
19
     ______________________________________________________ [print or type
20
     full address and telephone number] as my California agent for service of process
21
     in connection with this Action or any proceedings related to enforcement of this
22
     Stipulated Protective Order.
23

24
     Date: __________
25
     City and State where sworn and signed: _________________________________
26

27
     Printed name: __________________ Signature: __________________________
28

                                              19
                                STIPULATED PROTECTIVE ORDER
     FPDOCS 33594797.1
                                CERTIFICATE OF SERVICE
 1
                                                    )
 2   State of California                            )      SS
                                                    )
 3   County of Orange                               )

 4

 5         I am employed in the County of Orange, State of California. I am over the
 6   age of 18 and not a party to this action. My business address is: 9880 Research
 7   Drive Suite 200, Irvine, CA 92618.

 8          I hereby certify that on August 29, 2019 I served on the interested parties in

 9   this action the following document(s) entitled:

10
        • AMENDED STIPULATED PROTECTIVE ORDER
11

12
     [XX] by placing [ ] the original [XX] a true copy thereof enclosed in a sealed
13
     envelope addressed as follows:
14
                                       SERVICE LIST
15
                                   Lonnie D. Giamela, Esq.
16                                    Sean F. Daly, Esq
                                 FISHER & PHILLIPS, LLP
17
                             444 South Flower Street, Suite 1500
18                                 Los Angeles, CA 90071
                                      Tel: 213-330-4501
19
                                      Fax: 213-330-4501
20                                sdaley@fisherphillips.com
                                lgiamela@fisherphillips.com
21

22   [XX] By electronic service the above documents were electronically filed with
     the Clerk of the Court using the CM/ECF system, which sent notification of
23
     such filing to the above interested parties.
24

25
     [XX] (FEDERAL) I declare that I am employed in the office of a member of the
26
     bar of this court at whose direction the service was made.
27


                                     CERTIFICATE OF SERVICE
 1         I declare under penalty of perjury under the laws of the State of California
 2   and The United States of America that the above is true and correct.
 3

 4

 5      Executed on August 29, 2019 at Irvine, California.

 6
                                                              /s/Nicole Miccolis _____
 7                                                             Nicole Miccolis
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                    CERTIFICATE OF SERVICE
